PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




										
In re Patent No.  9,213,220
Issue Date: December 15, 2015
Application No. 13/081,354
Filed: April 6, 2011     
Attorney Docket No. 41121-501001US 
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed March 19, 2021, to accept 
the unintentionally delayed payment of a maintenance fee for the above-identified 
patent.

The petition is GRANTED.

This patent expired on December 16, 2019, for failure to pay the three and one-half year 
Maintenance fee.
  
The maintenance fee is hereby accepted and the above-identified patent is reinstated as 
of the mail date of this decision.  

The maintenance fee for the 3 ½ year payment in the amount of $500 was charged to petitioner’s 
deposit account.

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at 
(571) 272-4618.

The patent file is being forwarded to Files Repository.



/KIMBERLY A INABINET/Paralegal Specialist, OPET